Citation Nr: 0533387	
Decision Date: 12/09/05    Archive Date: 12/30/05

DOCKET NO.  02-12 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Phoenix, Arizona


THE ISSUE

Entitlement to higher initial evaluations for lumbosacral 
strain with spondylosis (claimed as degenerative joint 
disease (DJD) and low back pain), rated 10 percent disabling 
from July 1, 2001 to June 12, 2005, and rated 20 percent 
disabling as of June 13, 2005.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse



ATTORNEY FOR THE BOARD

L.A. Rein, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1981 to June 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision issued 
by the RO in Phoenix, Arizona that, in pertinent part, 
granted service connection for lumbosacral strain with 
spondylosis (claimed as DJD and low back pain) and assigned a 
10 percent rating as of July 1, 2001.  

In January 2003, the veteran and his spouse, accompanied by 
the veteran's representative, testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge.  
The transcripts of the hearing are of record.  At the 
hearing, the veteran submitted additional evidence along with 
a waiver of consideration by the agency of original 
jurisdiction.  

In November 2003, the Board remanded the case to the RO for 
additional development.  The case has since been returned to 
the Board and is now ready for appellate review on the issue.

During the course of this appeal, the RO issued a June 2005 
decision, along with a supplemental statement of the case 
(SSOC).  This decision granted a 20 percent evaluation for 
lumbosacral strain with spondylosis effective June 13, 2005.  
The appeal remains pending because the maximum schedular 
rating was not assigned. AB v. Brown, 6 Vet. App. 35, 38 
(1993).

Finally, during the Board hearing, the veteran raised the 
issues of entitlement to service connection for chronic pain 
disorder, depressive disorder and thoracic spine disorder 
secondary to service connected lumbosacral strain with 
spondylosis or alternatively claimed as due to undiagnosed 
illness.  In addition, based on the veteran's statements he 
appears to be raising a claim for a total disability 
compensation rating based on individual unemployability 
(TDIU).  These issues are not currently on appeal and are 
referred to the RO for appropriate action.


FINDINGS OF FACT

1. All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  Since the date of the award of service connection, the 
veteran's lumbar spine disability has manifested with chronic 
pain on extension, flexion, and rotation, and imposes 
significant decreased limitation of motion that has decreased 
his occupational and recreational function level, though not 
to a severe degree.


CONCLUSIONS OF LAW

1.  The criteria for assignment of an initial 20 percent 
rating, but not higher, since the grant of service connection 
for lumbosacral strain with spondylosis have been met 
effective from July 1, 2001 to June 12, 2005.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5292 (effective 
through September 26, 2003) 5235-5243 (2005).

2.  The criteria for an evaluation in excess of 20 percent 
for lumbosacral strain with spondylosis have not been met for 
the period beginning June 13, 2005.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5292 (effective through 
September 26, 2003) 5235-5243 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law. Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case, and the requirements therein appear to 
have been met.

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).  Specifically, the RO has 
afforded the veteran VA examinations addressing his 
disorders.  Also, there is no indication of additional 
medical records, or other evidence, that the RO should have 
obtained at this time.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in a letter issued in June 2003.  By this letter, 
the RO also notified the veteran of exactly which portion of 
that evidence was to be provided by him and which portion VA 
would attempt to obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, the veteran 
was advised to submit additional evidence to the RO, and the 
Board finds that this instruction is consistent with the 
requirement of 38 C.F.R. § 3.159(b)(1) that VA request that a 
claimant provide any evidence in his or her possession that 
pertains to a claim.

The Board also notes that, in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  In Pelegrini II, 
the Court also made it clear that where notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004 (July 16, 2004).

Here, the veteran was notified of VA's duties under the VCAA 
before and after the appealed rating decision and also 
pursuant to a prior remand. Moreover, the RO has taken all 
necessary steps to both notify the veteran of the evidence 
needed to substantiate his claim and assist him in developing 
relevant evidence.  Accordingly, the Board finds that no 
prejudice to the veteran will result from an adjudication of 
his claim in this Board decision.  Rather, remanding this 
case back to the RO for further VCAA development would result 
only in additional delay with no benefit to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

II.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities. Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).  In cases where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, in cases in which a claim for a 
higher initial evaluation stems from an initial grant of 
service connection for the disability at issue, as here, 
multiple ("staged") ratings may be assigned for different 
periods of time during the pendency of the appeal.  See 
generally Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2005).

III.  Factual Background

The veteran's service medical records show ongoing complaints 
and treatment for low back pain.  A September 2000 service 
medical record reflects that lumbosacral spine x-rays were 
taken based on the veteran's long history of low back pain.  
The examiner's impression was old T11-T12 post-traumatic 
degenerative change and bilateral spondylolysis at L5.  A 
January 2001 clinical record reflects an assessment of 
chronic low back pain and spondylolysis L5.  

The veteran was discharged from service in June 2001.  
Shortly thereafter, he filed his claim for disability 
compensation in July 2001.  

The veteran underwent a VA medical examination in August 
2001.  The veteran gave a history of low back pain for ten 
years that had become worse for the last few years.  He had a 
scan and was told that he had spondylosis.  He had been in 
physical therapy and takes a narcotic for pain twice a day.  
A review of systems reflects that the veteran did not have 
any neurologic complaints.  Objective findings reflect that 
the veteran's lumbar spine was tender on palpation on the 
left at the L2-L3 level.  There was no tenderness on pressure 
over the sciatic notch.  Flexion was to 70 degrees with pain.  
Lateral flexion was 30 degrees bilaterally.  Rotation was to 
10 to 15 degrees bilaterally.  The assessment was lumbosacral 
strain/sprain with spondylosis.  

Based on these findings, the RO, in the February 2002 rating 
decision, granted service connection for lumbosacral strain 
with spondylosis, claimed as degenerative joint disease with 
low back pain, and assigned a 10 percent evaluation, 
effective from July 1, 2001.

A January 2003 VA outpatient clinic record reflects a history 
of chronic low back pain.  The examiner found pain and 
tenderness over L1-2 and L4-5, pain with side bend to the 
right and extension.  Straight leg raising was negative.  
Deep tendon reflexes were 2+ bilaterally.  Assessment was 
chronic low back pain at L1, L2, L4 and L5 with some 
radiation of numbness to the upper thigh.

At the January 2003 Board hearing, new evidence was submitted 
with a waiver of initial consideration by the RO.  The 
veteran's representative stated that the January 2003 VA 
outpatient clinic record found problems with radiating pain 
with numbness on the upper right thigh which was consistent 
with the L1-L2 nerve impingement.  The veteran testified that 
he was active in sports his whole life, but over the last few 
years he had come to the point of almost no physical 
activity.  He chose to retire from the military because he 
was unable to effectively lead soldiers  without being 
physically able to do his job.  At home, the most physical 
thing he could do was carry out the garbage.  His brother 
moved into help out with the physical activities.  The 
veteran testified that there had also been a necessary change 
in the intimacy in his relationship with his wife due to his 
back condition.  He asserted that the main thing that had 
happened since his last VA examination in August 2001 was 
that he developed some intermittent numbness in his legs.  
Also, he testified that he did not have pain radiating down 
into his legs.  He suffered with chronic back pain every day 
that required Oxycodone, but he was very sensitive to the 
medicine so he took less than prescribed; otherwise it would 
knock him out.  He experienced pain when he moved his back 
and he felt that the pain limited the amount of motion that 
he could get from his back.  Additionally, he stated that 
when he leaned back it felt like somebody was kicking him in 
the back.  He testified that he experienced frequent flare 
ups.  He also testified that he was not currently working due 
to the limitations imposed by his low back disability 
including an inability to do excessive standing, sitting and 
leaning.  

Following a Board hearing, subsequent Board remand and a 
request by the veteran for a re-evaluation of his back as his 
condition had become worse, he was afforded a new VA spine 
examination in June 2005.  The June 2005 VA examination 
report reflects that the examiner reviewed the veteran's 
claims file.  During the examination, the veteran stated that 
he had not worked since his retirement from the Army in 2001 
because he felt that his back condition would interfere with 
almost any type of work.  For exercise he walked about one 
mile.  The veteran noted that there had been no specific 
injury in service, he started having back pain about 15 years 
earlier that had become much worse over the last six or seven 
years.  He currently complained of constant mid-lumbar spine 
pain and in the last two years also had some intermittent 
numbness radiating down the anterior right leg to above the 
knee.  His leg did not feel weak, but felt clumsy because of 
the numbness at times, which sometimes make walking 
difficult.  He felt a little off balance, but had no falls.  
He had physical therapy which did not help much.  
Chiropractic therapy made him worse and electrotherapy did 
not help either.  Aggravating factors included prolonged 
sitting, running (which he no longer does), lifting more than 
10-15 pounds, driving, sleeping on a mattress (he now slept 
on the floor).  Rubbing salve provided temporary relief, and 
medication helped a little.  He no longer ran and avoided 
riding in a car for any length of time, avoids heavy lifting 
and avoids prolonged sitting.  His frequency of flare ups was 
about twice a month, usually after driving too far or making 
a move, etc and they lasted about 4 days.  He described the 
flare ups as severe pain in the lower back where he was 
unable to do much.  He would stay home, lay down most of the 
time and take warm baths where he was able do only the 
minimal person care.  He had not had any incapacitating 
episodes in the last 12 months.

On physical examination, the veteran was found to have no 
apparent discomfort on walking or undressing.  He had 
significant discomfort lying down and sitting up.  His gait 
was normal.  Flexion was to 60 degrees with pain from 50 
degrees.  Extension was to 30 degrees with no pain.  Right 
and left lateral flexion (side bending) were to 30 degrees 
with pain at 30 degrees only.  Right lateral rotation was to 
30 degrees with pain from 20 degrees, and left lateral 
rotation was to 30 degrees with pain from 25 degrees.  
Combined range of motion of the thoracolumbar spine was 210 
degrees.  Right straight leg raising was positive at 45 
degrees with back pain only and left straight leg raising was 
positive at 30 degrees with back pain only. There was 
significant left mid-lumbar paraspinal tenderness and 
significantly increased tenderness bilaterally along the 
lumbar spine.  The veteran was able to stand on his toes and 
heels.  Sensory was intact to light touch lower extremities.  
Pain was noted on range of motion, there was no additional 
limitation following repetitive range of motion.  Repetitive 
flexion was not performed due to discomfort.

X-rays of the lumbosacral spine revealed that there was a 
mild compression deformity of the superior end-plate of the 
T12 vertebra.  There was mild disk height loss and spurring 
at L3-L4, with preservation of disk height otherwise.  
Alignment of 5 lumbar vertebra was normal.  Sacroiliac joints 
were unremarkable.  X-rays of the thoracic spine revealed an 
old mild compression deformity of the superior end-plate of 
the T12 vertebra.  Disk heights were preserved.  No spurring 
was seen. Soft tissues were unremarkable.  

The examiner noted that the claims file was consistently 
without any neurological findings.  The impression was lumbar 
degenerative disc and joint disease (L3-4) with chronic 
lumbar sprain.  Mild (less than 50 percent) compression of 
T12 was also noted and found to not be a likely cause of 
chronic pain.

In view of this evidence, the RO, in a June 2005 decision, 
increased the veteran's evaluation for lumbosacral strain 
with spondylosis to 20 percent, albeit only as of June 13, 
2005.  This evaluation stems from the original grant of 
service connection and remains at issue on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

III.  Analysis

During the pendency of this appeal, the criteria for 
evaluating spine disorders have been substantially revised.

For the period through September 22, 2002, under 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2001), a 10 percent evaluation 
was warranted for mild intervertebral disc syndrome.  A 20 
percent evaluation was in order for moderate intervertebral 
disc syndrome, with recurring attacks.  A 40 percent 
evaluation contemplated severe intervertebral disc syndrome, 
characterized by recurrent attacks with intermittent relief.

For the period beginning on September 23, 2002, a 10 percent 
evaluation is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past twelve 
months.  A 20 percent evaluation contemplates intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past twelve months.  A 40 percent evaluation is 
assigned in cases of incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past twelve months.

Moreover, the remaining diagnostic criteria for evaluating 
spine disorders have recently been revised, effective from 
September 26, 2003.  This further revision incorporates the 
new criteria for evaluating intervertebral disc syndrome.  68 
Fed. Reg. 51454-51458 (August 27, 2003).

Under these revisions, a 10 percent evaluation is in order 
for forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; combined range of 
motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; muscle spasm, guarding, or 
localized tenderness not resulting in an abnormal gait or 
abnormal spinal contour; or a vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis. A 40 percent evaluation is in 
order for forward flexion of the thoracolumbar spine of 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.

Under these revisions, the "combined range of motion" refers 
to the sum of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the cervical spine is 340 degrees 
and of the thoracolumbar spine is 240 degrees.  Associated 
objective neurological abnormalities (e.g., bladder and bowel 
impairment) are to be evaluated separately.  The code section 
for intervertebral disc syndrome is now 5243.

In this case, the Board observes that the veteran's primary 
low back symptoms are pain and limitation of motion.  Of 
particular note to the Board are the April 2002 findings of 
extension limited to 5 degrees and limitation of function due 
to repetitive use and pain.  The Board finds that these 
symptoms, taken as a whole, equate to moderate limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996); 
38 C.F.R. §§ 4.40, 4.45 (2005).  Under the old version of 
Diagnostic Code 5292, a 20 percent evaluation was warranted 
for moderate limitation of motion of the lumbar spine.  
Accordingly, a 20 percent evaluation is granted.  While the 
Board is aware that a 40 percent evaluation may be assigned 
for severe limitation of motion under this section, such an 
evaluation is not warranted in this case in view of the 
veteran's ability to forward flex the lumbar spine to 70 
degrees or more.

In the veteran's July 2002 substantive appeal, he asserted 
that he should have been rated at 50 percent under diagnostic 
code 5289 due to the extreme severity of his spondylosis 
condition.  The Board has considered all potentially 
applicable diagnostic criteria in ascertaining whether an 
even higher evaluation is warranted. However, there is no 
evidence of a spinal fracture or ankylosis (old Diagnostic 
Codes 5285, 5286, and 5289).  There is also no evidence of 
severe intervertebral disc syndrome, productive of recurring 
attacks with intermittent relief (40 percent under old 
Diagnostic Code 5293).  The Board also notes there is no 
evidence of forward flexion of the thoracolumbar spine of 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine, as would warrant a 40 percent evaluation 
under the revised rating criteria for spine disorders.  As 
the veteran has reported no incapacitating episodes of 
intervertebral disc syndrome and has otherwise had minimal 
neurological symptoms, there is also no basis for a 40 
percent evaluation under the new provisions of Diagnostic 
Code 5243.  Moreover, there is no evidence of severe 
intervertebral disc syndrome, productive of recurring attacks 
with intermittent relief (40 percent under the old Diagnostic 
Code 5293); or listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion (40 percent under the old 
Diagnostic Code 5295). 

Overall, the evidence of record supports a 20 percent 
evaluation, but not more, for the veteran's degenerative disc 
disease of the lumbar spine since the grant of service 
connection.  To that extent, concerning the period from July 
1, 2001 to June 12, 2005, the appeal is granted.  The Board 
is aware that the portion of the appeal addressing the 20 
percent evaluation as of May 13, 2005 constitutes a denial.  
In reaching that particular determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).

V. Consideration under 38 C.F.R. § 3.321(b)(1)

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected disorder has markedly interfered 
with his employment status beyond that interference 
contemplated by the assigned evaluation, and there is also no 
indication that this disorder has necessitated frequent 
periods of hospitalization during the pendency of this 
appeal.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1), which concern the assignment of extra- 
schedular evaluations in "exceptional" cases.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).




ORDER

A 20 percent evaluation is granted for lumbosacral strain 
with spondylosis (claimed as DJD and low back pain) from July 
1, 2001 to June 12, 2005, subject to the laws and regulations 
governing the payment of monetary benefits.

Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain with spondylosis (claimed as DJD and low 
back pain) is denied for the period beginning on June 13, 
2005.


	                        
____________________________________________
	A. C. MACKENZIE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


